Citation Nr: 0710650	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  98-10 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a seizure disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  

This case was remanded in November 2003 by the Board of 
Veterans Appeals (the Board) to the RO for additional 
development.  

A September 1986 rating decision denied service connection 
for a seizure disorder, and the veteran was notified of this 
decision by letter later in September 1986.  The veteran did 
not timely appeal, and that decision became final.  

The veteran applied to reopen his claim of service connection 
for a seizure disorder in November 1998, and this issue was 
denied by rating decision in August 1999.  The veteran timely 
appealed.  

An August 1999 rating decision, as well as the January 2000 
Statement of the Case, denied the claim on a de novo basis 
without discussing new and material evidence.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim for service connection for a 
seizure disorder, such is not binding on the Board.  

The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received with 
respect to the issue on appeal, furnishing a complete 
explanation as to its reasons and bases for the decision.  

The now reopened claim of service connection for a seizure 
disorder is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
seizure disorder was denied by an unappealed rating decision 
in September 1986.  

2.  The additional evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of evidence previously of record and, 
by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a seizure disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to an issue that involves the matter of the 
submission of new and material evidence, although VA's 
duty to assist is circumscribed, the notice provisions of 
VCAA are applicable.  The United States Court of Appeals 
for Veterans Claims (Court) held that 38 U.S.C.A. 
§ 5103(a), as amended by VCAA, and 38 C.F.R. § 3.159(b), 
as amended, which pertain to VA's duty to notify a 
claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In May 2004, the RO sent the veteran and his representative a 
letter in which he was informed of the requirements needed to 
reopen a claim for service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

In the May 2004 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the veteran in the development of his 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R.  § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim prior to August 2001, the earlier version of the 
law is applicable in this case.  

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  


Factual Background

The veteran's original claim of service connection for a 
psychiatric disorder was originally denied by rating decision 
in September 1986 on the basis that the evidence failed to 
show that the veteran had a seizure disorder due to service.  

Previously Considered Evidence

The relevant evidence on file at the time of the September 
1986 RO decision consisted of the veteran's service 
medical records, VA examination reports dated in February 
1971 and May 1980, and private treatment records dated 
from June 1983 to April 1986.  

Evidence Received Since September 1986 

The evidence received since September 1986 consists of 
private treatment records beginning in October 1986, VA 
treatment records and examination reports beginning in 
February 1996, a transcript of the veteran's February 2003 
Board hearing, and statements by and on behalf of the 
veteran.  


Analysis

Service connection for a seizure disorder was denied by the 
RO in an unappealed rating decision in September 1986 because 
the evidence did not show a current seizure disorder due to 
service.  

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record as to 
any aspect of the veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence of a seizure disorder that was incurred 
in or aggravated by service.  

The Board notes that the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran's service medical records reveal that he suffered 
a mild concussion when he hit his head in April 1969; he 
complained of headaches.  He complained in January 1981 of 
intermittent numbness on the left side of his face; an 
electroencephalogram was normal.  

There were no complaints or findings of a seizure disorder on 
VA examinations in February 1971 and May 1980.  Private 
medical records between June 1983 and April 1986 reveal an 
April 1986 diagnosis of possible partial complex seizure 
disorder.  

The evidence received after September 1986 includes several 
diagnoses of a seizure disorder and September 1999 VA 
diagnoses of a seizure disorder and left upper extremity 
disability incurred in service.  

The Board concludes that the above noted VA treatment 
record is new because it was not before the RO when it 
denied the veteran's claim in September 1986 and is not 
cumulative of evidence previously on file.  This evidence 
is also "material" because it bears directly and 
substantially upon the specific matter under 
consideration.  Accordingly, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Based on the applicable law, regulations, and court 
decisions, additional evidence received since the 
September 1986 RO rating decision is new and material and 
provides the required evidentiary basis to reopen the 
veteran's claim for a seizure disorder.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a seizure disorder, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of service connection 
for a seizure disorder.  

Although the September 1999 VA medical opinion is new and 
material with respect to the issue of service connection for 
a seizure disorder, the VA examiner did not indicate whether 
the claims files had been reviewed prior to the opinion and 
did not provide any rationale for the opinion.   

Consequently, while the evidence is sufficient for reopening 
the claim, it does not contain a nexus opinion with 
sufficient supporting rationale to determine whether the 
veteran has a current seizure disorder that was incurred in 
or aggravated by service, as is now called for by VCAA.  

Additionally, although a VA opinion on whether the veteran 
has a seizure disorder due to service was obtained in August 
2006, the Board notes that this opinion, which contains the 
phrase "[i]t is less as likely as not," is awkwardly worded 
and does not include any rationale for the opinion.  

The Board also notes that even though it was noted in the May 
2004 letter from VA to the veteran that records from Valley 
Forge General Hospital had been requested, there is no copy 
of a request, or information on the results of a request, in 
the claims files for these records. 

Accordingly, the claim for service connection for a seizure 
disorder should be considered by the RO on a de novo basis 
prior to any further action by the Board.  Curry v. Brown, 7 
Vet. App. 59, 67 (1994); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Therefore, the reopened claim is REMANDED to the AOJ for the 
following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for a 
seizure disorder since May 2004, the date 
of the most recent treatment evidence on 
file.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The AOJ should attempt to obtain 
January 1970 through April 1970 records 
of treatment of the veteran at the 
Valley Forge General Hospital in 
Phoenixville, PA.  If no such records 
can be found, or if they have been 
destroyed, the AOJ should ask for 
written confirmation.

3.  The AOJ must arrange for examination 
of the veteran by an appropriate health 
care provider to determine the nature and 
likely etiology of any current seizure 
disability.  The veteran's VA claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any current seizure disability was 
incurred in or aggravated by service.  
The complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the above has been completed, 
the AOJ must adjudicate the veteran's 
claim for service connection for a 
seizure disorder based on all of the 
evidence on file.  If the benefit sought 
on appeal remains denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  







 Department of Veterans Affairs


